

image1.jpg [image1.jpg]


Yael Zheng Joins the Poly Board of Directors


Zheng Brings More than 20 Years of Technology and Marketing Experience as CMO of
Bill.com, and leadership roles at Medallia, VMWare


SANTA CRUZ, Calif. – Nov. 17, 2020 – Poly (NYSE: PLT) announced today that Yael
Zheng, chief marketing officer of Bill.com, Inc., has been appointed by Poly’s
Board to serve as a member of the Board and its Strategy Committee, effective
November 12, 2020.


“Yael is a proven go-to-market leader with a wide range of B2B marketing
experience across software, infrastructure and hardware that will offer
invaluable perspective for Poly’s business and our customers,” said Dave Shull,
chief executive officer, Poly. “She is joining our Board of Directors at a
critical time as we experience record-level demand and sales, and return to be a
growth company.”


Zheng has held leadership roles at numerous Silicon Valley companies and was
instrumental in supporting efforts at these companies to scale from early stages
to post-IPO. She currently leads marketing to drive awareness, demand, and
growth at Bill.com, a provider of cloud-based software that automates accounts
payables and receivables processes for SMBs and mid-sized companies. Prior to
Bill.com, Zheng built the marketing team from the ground up as a consultant for
Medallia. At VMware, she led the corporate and worldwide marketing teams where
she oversaw key initiatives that supported the company’s hyper growth to a
post-IPO, multi-billion dollar market leader of cloud software.




“Poly has a strong product portfolio, customer base and internal talent,” said
Zheng. “As the future of work evolves, Poly faces an unprecedented opportunity
to help impact the lives of people around the world with premium-grade
technology that enables work from anywhere. I look forward to joining the Board
of Directors to help contribute to the company’s success and drive shareholder
value.”


Zheng has a Bachelor of Science in Materials Science and Engineering from
Massachusetts Institute of Technology and an MBA from Haas School of Business at
University of California, Berkeley.


Zheng becomes the second female director and tenth member of the Board.


About Poly
Poly (Plantronics, Inc. – formerly Plantronics and Polycom) is a global
communications company that powers meaningful human connection and
collaboration. Poly combines legendary audio expertise and powerful video and
conferencing capabilities to overcome the distractions, complexity and distance
that make communication challenging. Poly believes in solutions that make life
easier when they work together and with our partners' services. Poly is one of
the global industry leaders offering headsets, video and audio conferencing,
desk phones, analytics software and services. For more information visit
www.Poly.com.


Poly, the propeller design, and the Poly logo are trademarks of Plantronics,
Inc. All other trademarks are the property of their respective owners.



--------------------------------------------------------------------------------





INVESTOR CONTACT:
Mike Iburg
Vice President, Investor Relations
(831) 458-7533


MEDIA CONTACT:
Edie Kissko
Vice President, Poly Communications
(213) 369-3719

